DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chiba et al. (JP 2013126273).

Regarding claim 15,
Chiba discloses (Fig. 1):
A control device (Fig. 1) for controlling an electrical drive (all elements) comprising:
an electrical machine (Fig. 2, all elements) comprising a stator (11) and a rotor (12, ¶0048),

a second converter stage (13) connected to intermediate points (Um, Vm Wm) of the phase-windings of the stator (connected in between Umn and Ums coils, Vmn and Vms coils, and Wmn and Wms coils, ¶0047), each of the phase-windings comprising a first portion (Ums, Vms, Wms) between the terminal (Us, Vs, Ws) and the intermediate point (Um, Vm, Wm) of the phase-winding under consideration (U, V, W), and each of the phase-windings comprising a second portion (Umn, Vmn, Wmn) in addition to the first portion (Ums, Vms, Wms) of the phase-winding under consideration (U, V, W);
and a computing system (part of 13 and 14) configured to:
determine first component currents (output from 14, Ius, Ivs, Iws) and second component currents (output from 13, Ium, Ivm, Iwm) so that torque is generated in accordance with electrical machine control (¶0047, ¶0049) and magnetic levitation force is directed to the rotor (12) in accordance with levitation control (¶0049) when the first portions (Ums, Vms, Wms) of the phase-windings (U, V, W) carry both the first and second component currents (0.5Ium-Ius, 0.5Ivm-Ivs, 0.5Wvm-Wvs) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry at least the first component currents (0.5Ium + Ius, 0.5vm-Ivs, 0.5Iwm + Iws, ¶0047),
determine reference currents (Ius-0.5Ium, Ivs-0.5Ivm, Iws-0.5Iwm) for the first converter stage (14) on the basis of the determined first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm), and
determine reference currents (Ium, Ivm, Iwm) for the second converter stage (13) on the basis of at least the determined second component currents (Ium, Ivm, Iwm, ¶0047).

Regarding claim 16,
Chiba discloses (Fig. 6):


Regarding claim 17,
Chiba discloses (Fig. 6):
wherein the computing system (fig. 6, 2) is further configured to determine changes to be made to the first component currents (output from 14, Ius, Ivs, Iws) and changes to be made to the second component currents (output from 13, Ium, Ivm, Iwm) on the basis of a linearized computational model of the electrical machine so that, at each linearization point, products of the changes are approximated with zeros (Fig. 5, ¶0053).

Regarding claim 18,
Chiba discloses (Fig. 6):
wherein the computing system (Fig. 6, 2)  is further configured to determine third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws) so that the torque is generated in accordance with the electrical machine control and the magnetic levitation force is directed to the rotor (12) in accordance with the levitation control when the first portions of the phase-windings (Ums, Vms, Wms) carry both the first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry both the first (Ius, Ivs, Iws) and third 

Regarding claim 19,
Chiba discloses (Fig. 1):
An electrical drive (Fig. 1, all elements) comprising:
an electrical machine (Fig. 2, all elements) comprising a stator (11) and a rotor (12, ¶0048),
a first converter stage (Fig. 1, 14) connected to terminals (Us, Vs, Ws) of phase-windings of the stator (Ums, Vms, and Wms coils of stator, 11), and
a second converter stage (13) connected to intermediate points (Um, Vm Wm) of the phase-windings of the stator (connected in between Umn and Ums coils, Vmn and Vms coils, and Wmn and Wms coils, ¶0047), each of the phase-windings comprising a first portion (Ums, Vms, Wms) between the terminal (Us, Vs, Ws) and the intermediate point (Um, Vm, Wm) of the phase-winding under consideration (U, V, W), and each of the phase-windings comprising a second portion (Umn, Vmn, Wmn) in addition to the first portion (Ums, Vms, Wms) of the phase-winding under consideration (U, V, W), and
a control device (Fig. 6, 2) configured for determining reference currents (Ius, Ivs, Iws, ¶0047) for the first converter stage (14) and for determining reference currents (Ium, Ivm, Iwm) for the second converter stage (13, ¶0047),
wherein the control device comprises a computing system (Fig. 2, 6) configured to:
determine first component currents (output from 14, Ius, Ivs, Iws) and second component currents (output from 13, Ium, Ivm, Iwm) so that torque is generated in accordance with electrical 
determine the reference currents (Ius-0.5Ium, Ivs-0.5Ivm, Iws-0.5Iwm) for the first converter stage (14) on the basis of the determined first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm), and
determine the reference currents (Ium, Ivm, Iwm) for the second converter stage (13) on the basis of at least the determined second component currents (Ium, Ivm, Iwm, ¶0047).

Regarding claim 20,
Chiba discloses (Fig. 2):
wherein the electrical machine is a permanent magnet electrical machine, and the rotor of the electrical machine comprises permanent magnet material (Fig. 2, 12, magnets in rotor, ¶0048).

Regarding claim 21,
Chiba discloses (Fig. 6):
further comprising at least one of the following so as to provide input data to the electrical machine control and to the levitation control (¶0052): means for measuring currents (currents ium, ivm, iwm being input into 2-2-1, ¶0061), means for measuring magnetic fluxes, means for measuring temperatures, means for measuring a rotational position of a rotor (Fig. 6, 15x, 15y, ¶0058), means for measuring a position of the rotor in directions perpendicular to a rotational axis of the rotor (Fig. 6, 15x, 15y, ¶0058).

Chiba discloses (Fig. 6):
wherein the computing system of the control device (Fig. 6, 2) is further configured to estimate at least one of the following on the basis of measured quantities so as to provide input data to the electrical machine control and to the levitation control: the currents (isa*, isb*, ¶0061), the magnetic fluxes (¶0058), the rotational position of the rotor (xg, yg, from 15x, and 15y, ¶0058), the position of the rotor in the directions perpendicular to the rotational axis of the rotor (xg, yg, from 15x, and 15y, ¶0058).

Regarding claim 23,
Chiba discloses (Fig. 1):
A method for controlling an electrical drive (Fig. 1)  equipped with  
an electrical machine (Fig. 2, all elements) comprising a stator (11) and a rotor (12, ¶0048),
a first converter stage (Fig. 1, 14) connected to terminals (Us, Vs, Ws) of phase-windings of the stator (Ums, Vms, and Wms coils of stator, 11), and
a second converter stage (13) connected to intermediate points (Um, Vm Wm) of the phase-windings of the stator (connected in between Umn and Ums coils, Vmn and Vms coils, and Wmn and Wms coils, ¶0047), each of the phase-windings comprising a first portion (Ums, Vms, Wms) between the terminal (Us, Vs, Ws) and the intermediate point (Um, Vm, Wm) of the phase-winding under consideration (U, V, W), and each of the phase-windings comprising a second portion (Umn, Vmn, Wmn) in addition to the first portion (Ums, Vms, Wms) of the phase-winding under consideration (U, V, W),
the method comprising:
determining first component currents (output from 14, Ius, Ivs, Iws) and second component currents (output from 13, Ium, Ivm, Iwm) so that torque is generated in accordance with electrical 
determining reference currents (Ius-0.5Ium, Ivs-0.5Ivm, Iws-0.5Iwm) for the first converter stage (14) on the basis of the determined first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm), and
determining reference currents (Ium, Ivm, Iwm) for the second stage (13) on the basis of at least the determined second component currents (Ium, Ivm, Iwm, ¶0047).

Regarding claim 24,
Chiba discloses (Fig. 6):
wherein the  determining the first (output from 14, Ius, Ivs, Iws) and second component currents (output from 13, Ium, Ivm, Iwm) comprises execution of a computational model of the electrical machine (¶0049, motor design), the computational model modelling the electrical machine such that flux-linkages of the phase-windings are dependent on a rotational position of a permanent magnet rotor (¶0052) and inductances are assumed to be so small that the flux-linkages of the phase-windings are assumed to be substantially independent of the first and second component currents (the induced voltage cancels itself out, ¶0052).

Regarding claim 25,
Chiba discloses (Fig. 6):


Regarding claim 26,
Chiba discloses (Fig. 6):
further comprising   determining third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws) so that the torque is generated in accordance with the electrical machine control and the magnetic levitation force is directed to the rotor (12) in accordance with the levitation control when the first portions of the phase-windings (Ums, Vms, Wms) carry both the first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry both the first (Ius, Ivs, Iws) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws), and determining the reference currents of the second converter stage (Ium, Ivm, Iwm) on the basis of the second (Ium, Ivm, Iwm) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws, windings Umn, Vmn, and Wmn have 1st and third currents added together, ¶0047, ¶0052).

Regarding claim 27,
Chiba discloses (Fig. 6):
A non-transitory computer readable medium encoded with a computer program (Fig. 6, 2) for controlling an electrical drive equipped with:
an electrical machine (Fig. 2, all elements) comprising a stator (11) and a rotor (12, ¶0048),

a second converter stage (13) connected to intermediate points (Um, Vm Wm) of the phase-windings of the stator (connected in between Umn and Ums coils, Vmn and Vms coils, and Wmn and Wms coils, ¶0047), each of the phase-windings comprising a first portion (Ums, Vms, Wms) between the terminal (Us, Vs, Ws) and the intermediate point (Um, Vm, Wm) of the phase-winding under consideration (U, V, W), and each of the phase-windings comprising a second portion (Umn, Vmn, Wmn) in addition to the first portion (Ums, Vms, Wms) of the phase-winding under consideration (U, V, W),
the computer program comprising computer executable instructions that, upon execution by a programmable processing system (Fig. 2, 2) of the electrical drive causes the programmable processing system of the electrical drive to:
determine first component currents (output from 14, Ius, Ivs, Iws) and second component currents (output from 13, Ium, Ivm, Iwm) so that torque is generated in accordance with electrical machine control (¶0047, ¶0049) and magnetic levitation force is directed to the rotor (12) in accordance with levitation control (¶0049) when the first portions (Ums, Vms, Wms) of the phase-windings (U, V, W) carry both the first and second component currents (0.5Ium-Ius, 0.5Ivm-Ivs, 0.5Wvm-Wvs) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry at least the first component currents (0.5Ium + Ius, 0.5vm-Ivs, 0.5Iwm + Iws, ¶0047),
determine reference currents (Ius-0.5Ium, Ivs-0.5Ivm, Iws-0.5Iwm) for the first converter stage (14) on the basis of the determined first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm), and
determine reference currents (Ium, Ivm, Iwm) for the second converter stage (13) on the basis of at least the determined second component currents (Ium, Ivm, Iwm, ¶0047).


Chiba discloses (Fig. 6):
wherein the computing system (Fig. 6, 2)  is further configured to determine third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws) so that the torque is generated in accordance with the electrical machine control and the magnetic levitation force is directed to the rotor (12) in accordance with the levitation control when the first portions of the phase-windings (Ums, Vms, Wms) carry both the first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry both the first (Ius, Ivs, Iws) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws), and to determine the reference currents of the second converter stage (Ium, Ivm, Iwm) on the basis of the second (Ium, Ivm, Iwm) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws, windings Umn, Vmn, and Wmn have 1st and third currents added together, ¶0047, ¶0052).

Regarding claim 29,
Chiba discloses (Fig. 6):
wherein the computing system (Fig. 6, 2)  is configured to determine third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws) so that the torque is generated in accordance with the electrical machine control and the magnetic levitation force is directed to the rotor (12) in accordance with the levitation control when the first portions of the phase-windings (Ums, Vms, Wms) carry both the first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry both the first (Ius, Ivs, Iws) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws), and to determine the reference currents of the second converter stage (Ium, Ivm, Iwm) on the basis of the second (Ium, Ivm, Iwm) and third component 

Regarding claim 30,
Chiba discloses (Fig. 6):
further comprising at least one of the following so as to provide input data to the electrical machine control and to the levitation control (¶0052): means for measuring currents (currents ium, ivm, iwm being input into 2-2-1, ¶0061), means for measuring magnetic fluxes, means for measuring temperatures, means for measuring a rotational position of a rotor (Fig. 6, 15x, 15y, ¶0058), means for measuring a position of the rotor in directions perpendicular to a rotational axis of the rotor (Fig. 6, 15x, 15y, ¶0058).

Regarding claim 31,
Chiba discloses (Fig. 6):
further comprising,  determining third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws) so that the torque is generated in accordance with the electrical machine control and the magnetic levitation force is directed to the rotor (12) in accordance with the levitation control when the first portions of the phase-windings (Ums, Vms, Wms) carry both the first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry both the first (Ius, Ivs, Iws) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws), and determining the reference currents of the second converter stage (Ium, Ivm, Iwm) on the basis of the second (Ium, Ivm, Iwm) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws, windings Umn, Vmn, and Wmn have 1st and third currents added together, ¶0047, ¶0052).


Chiba discloses (Fig. 6):
further comprising determining third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws) so that the torque is generated in accordance with the electrical machine control and the magnetic levitation force is directed to the rotor (12) in accordance with the levitation control when the first portions of the phase-windings (Ums, Vms, Wms) carry both the first (Ius, Ivs, Iws) and second component currents (Ium, Ivm, Iwm) and the second portions of the phase-windings (Umn, Vmn, Wmn) carry both the first (Ius, Ivs, Iws) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws), and determining the reference currents of the second converter stage (Ium, Ivm, Iwm) on the basis of the second (Ium, Ivm, Iwm) and third component currents (0.5Ium + Ius, 0.5Ivm + Ivs, 0.5Iwm + Iws, windings Umn, Vmn, and Wmn have 1st and third currents added together, ¶0047, ¶0052).

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
Regarding claims 15-32, applicant argues that Chiba reference does not disclose "to first determine first component currents and second component currents so that torque is generated in accordance with electrical machine control and magnetic levitation force is directed to the rotor in accordance with levitation control, and thereafter, determine reference currents for the first converter stage on the basis of the first and second component currents and reference currents for the second converter stage on the basis of at least the second component currents" However, Chiba teaches in ¶0047-¶0048 that a motor current and a support current are both introduced into the windings and applicant leaves out the second portion of paragraph 0047 which discloses how both currents are added up and calculated using the first and second current components. Even though applicant may call first and second current components torque generation and reference currents for levitation but Chiba .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hao et al. (US 2014/0239876) – reconfigurable winding electric drive

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846